DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 03/05/2021. Claim 13 has been amended. Claims 1-3, 7-9, and 13 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 112
1.	The Examiner respectfully withdraws the rejection under 35 USC 112 for claim 13. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-3, 7-9, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
4.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a process (an act or step, or a series of acts or steps) – see claim 1; a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 7  and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, see claim 13.  Thus, each of the claims falls within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 1 which is representative of claims 7 and 13 recites:
“receiving a universal code” and “initiating the secure, anonymous, and two-way communication session between the user and an administrator, wherein the initiating comprises initiating the communication session using only the unique code or unique messenger ID and without information indicating an identity of the user” 
The limitations as drafted under their broadest reasonable interpretation are directed toward the abstract idea of managing user reporting of at least one incident of illegal, unethical, harmful or other inappropriate conduct and initiating a secure, anonymous, and two-way communication session between the user and an administrator which falls with the certain methods of organizing human activity because the limitations encompass “managing personal behavior or relationships or interactions between people” including social activities, teaching, and following rules or instructions.
The Applicant’s Specification in ¶ 0004-0005 emphasizes efforts by parents, school administrators, and businesses to curtail cyber-bullying, harassment, or abuse, are frequently frustrated by the reluctance of the victims to report such incidents, whether due to feelings of helplessness or fear of retribution. What is needed is a system that empowers the victim to respond quickly and forcefully against the off ending party, and simultaneously notify parents, school officials, human resources departments, and police of the incident and the victim's response so as to deter 
That is, other than reciting “a server”, “an application for reporting at least one incident of illegal, unethical, harmful or other inappropriate conduct”, “a user device”, “a database” nothing in the claim elements precludes the steps from falling within the “certain methods of organizing human activity” grouping of abstract ideas.  For example, but of the  “a server”, “an application for reporting at least one incident of illegal, unethical, harmful or other inappropriate conduct”, “a user device”, “a database” language, the limitation of “receiving” in the context of this claim encompasses an activity a person (i.e., witness, victim) would perform to submit an universal code. In this way, the limitation encompasses managing personal behavior or relationships or interactions between people including social activities and following rules or instructions to enter a universal code. The limitation of “initiating” in the context of the claim encompasses an activity a person (i.e., witness, victim) would perform in contacting an administrator.  In this way, these limitations can be reasonably characterized as falling within the “certain methods of organizing human activity” grouping of abstract ideas.  As such, these steps as recited in the claims are an abstract idea.
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a server”, “an application for reporting at least one incident of illegal, unethical, harmful or other inappropriate conduct”, “a user device”, “a database” – claim 1; “an apparatus”, “at least one processor”, “one memory including computer program code”, “an application for reporting at least one incident of illegal, unethical, harmful or other inappropriate conduct”, “a user device”, “a database” – see claim 7; “a computer program embodied on a non-transitory computer readable medium, the computer program configured to control a processor to perform a process”, “an application for reporting at least one incident of illegal, unethical, harmful or other inappropriate conduct”, “a user device”, “a database” – see claim 13 merely uses these computer components to perform an abstract idea. The use of these computer components [See Applicant’s specification ¶ 0029, 0031, 0045, 0077] are a tool to implement the abstract idea and do not render the claims patent eligible because the claims require no more than generic computer components performing functions that correspond to acts required to carry out the abstract idea, as discussed in MPEP 2106.05(f)
The other additional elements of: “creating, by a server, a record to identify a user of an application for reporting at least one incident of illegal, unethical, harmful or other inappropriate conduct, wherein the application is running on a user device of the user”, “storing the record in a database”, “wherein the creating of the record further comprises assigning using the universal code received from the user device to generate and assign, to the user, at least one of: a unique code used to anonymously identify the MPEP 2106.05 (g)
8.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical 
9.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a server”, “an application for reporting at least one incident of illegal, unethical, harmful or other inappropriate conduct”, “a user device”, “a database” – claim 1; “an apparatus”, “at least one processor”, “one memory including computer program code”, “an application for reporting at least one incident of illegal, unethical, harmful or other inappropriate conduct”, “a user device”, “a database” – see claim 7; “a computer program embodied on a non-transitory computer readable medium, the computer program configured to control a processor to perform a process”, “an application for reporting at least one incident of illegal, unethical, harmful or other inappropriate conduct”, “a user device”, “a database” – see claim 13 amount to no more than mere instructions to implement the abstract idea and using computer components to implement the abstract idea. The use of generic computer components to implement the abstract idea does not provide an inventive concept.
The other additional elements of: “creating, by a server, a record to identify a user of an application for reporting at least one incident of illegal, unethical, harmful or other inappropriate conduct, wherein the application is running on a user device of the user”, “storing the record in a database”, “wherein the creating of the record further comprises assigning using the universal code received from the user device to generate and assign, to the user, at least one of: a unique code used to anonymously identify the 
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. 
As discussed in MPEP 2106.05(d)(II), for example, the Symantec and OIP court decisions indicates that “receiving and transmitting data over a network” and “sending messages over a network” are computer functions that are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Therefore, the conclusion that the message sent limitation is well‐understood, routine, and conventional functions is supported under Berkheimer Option 2.  Additionally, as discussed in MPEP 2106.05(d)(II), the Alice Corp, Versata, and OIP Techs court decisions indicated that “electronic record keeping” and “storing and retrieving information in memory” are computer functions that are well‐understood, routine, and ‐understood, routine, and conventional functions is supported under Berkheimer Option 2. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. Therefore, the claim is not eligible at Step 2B.
10.	Claims 2-3 and 8-9 are dependent of claims 1, 7, and 13. For example, claims 2 and 8 recite “wherein the unique code comprises a random code generated by the server and sent to the user device of the user, and wherein the random code is utilized by the application to anonymously communicate with the server without identifying the user” and claims 3 and 9 recite “wherein the unique messenger ID comprises a combination of a unique ID assigned to the user and a unique alphanumeric code associated with a mobile device of the user.” which even when considered in combination further specifies the data and/or information recited in the judicial exception and does not add any meaningful limitations to the claim that indicate an integration into a practical application or provide an inventive concept. 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-2, 7-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (9,071,579) in view of Levin (2007/0033250).

With respect to claim 1, Bender discloses 
a method (col. 1:22-28: discloses a system and method for permitting submitters to anonymously submit information/content and send that information/content to authorized receivers who may access such information/content and respond accordingly.), comprising: 
creating, by a server, a record to identify a user of an application for reporting at least one incident of illegal, unethical, harmful or other inappropriate conduct (col.14:66-67, col. 15:1-13: discloses once a message submitter has submitted an alert the submitter will receive a notification note and confirmation from the system.), 

storing the record in a database (col. 12:46-49: discloses the database enables encryption of the identity and content data and generates a content unique identifier for the submitter identifying content so that it is anonymously sent to the intended recipients.); 
receiving a universal code from the user device (col. 18:9-30: discloses the submitter can enter the login screen of the application information including a unique code identifier.  The unique code identifier functions for use in identifying the community and acts as a location finder to quickly identify which community the anonymous submitter wants to communicate with or is located in or near.), 
wherein the creating of the record (col. 16:28-33: discloses once the message has been successfully submitted the submitter will automatically receive a notice confirming the submission) further comprises using the universal code received from the user device (col. 18:9-30: discloses the unique code identifier functions for use in identifying the community and acts as a location finder to quickly identify which community the anonymous submitter wants to communicate with or is located in or near.) to generate and assign, to the user, at least one of: 
a unique code used to anonymously identify the user that is submitting a report of the at least one incident (col. 15:2-9: discloses the system also generates a unique identifier that can be used when contacting the school), or 

linking, in the database, at least one of the unique code or unique messenger ID with the user (col. 17:14-17: discloses storing information in the database such as data identity, unique identifiers and other information. Cols. 18-19:63-5: discloses the database enables encryption of the identity and content data and generates a content unique identifier for the submitter so that it is anonymously sent to the intended recipients.); and
initiating the secure, anonymous, and two-way communication session between the user and an administrator of the server (col. 8:1-5: discloses the receiver can communicate directly with the submitter and vice versa in an anonymous 2-way text to cell communication about the information and the 2-way communication is between the sender and the receiver.  col. 11:31-38: discloses sending the at least one unique identifier and information to at least one receiver. col. 12:55-67: discloses authorized persons/receivers such as school superintendent, principal, counselor, law enforcement officials.  col. 18:63-67, col. 19:1-5: discloses the server matches the submission to the authorized receiving party(s) designated to receive the submission.), 
wherein the initiating comprises initiating the communication session using only the unique code or unique messenger ID and without information indicating an identity of the user (col. 8:1-5: discloses the receiver can communicate directly with the submitter and vice versa in an anonymous 2-way text to cell communication about the 
wherein a message sent using the communication session is encrypted and stored in the database. (col. 18:31-40: discloses submitter can utilize the activated application to send secretive information, send an anonymous communication, encrypting the information, and routing the encrypted information. Col. 17:15-17: discloses storing information in a database such as identity, unique identifiers, and other information…col. 19:1-5 discloses the database enables encryption of the identity and content data.)
Bender does not explicitly disclose the following limitations, however, Levin which is pertinent in art to Bender is related to managing real-time conversations. (¶ abstract)
when initiating a new communication session (¶ 0032: discloses a client application first constructs a conversation.), the method further comprises assigning a unique conversation ID to identify the communication session (¶ 0032: discloses the client application generates a unique conversation identifier that uniquely identifies the conversation.), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Bender the ability to use of a unique conversation identifier that uniquely identifies the conversation as taught by Levin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

With respect to claims 2 and 8, the combination of Bender and Levin discloses the method and apparatus, 
wherein the unique code comprises a random code generated by the server (col. 15:2-13: Bender discloses the system generates the unique identifier which is 5 digits but any number of digits, letters, symbols or combinations can be used.) and 
sent to the user device of the user (col. 15:2-13: Bender discloses the submitter will receive a notification note and confirmation from the system.), and 
wherein the random code is utilized by the application to anonymously communicate with the server without identifying the user. (col. 2:11-16: Bender discloses the communication can be forwarded with an encrypted identity such as a unique identifier and/or code and the sensitive message is sent to a designated authorized receiver.)

14.	Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (9,071,579) in view of Levin (2007/0033250) in further view of Patton (2012/0254774).

With respect to claims 3 and 9, Bender discloses the method and apparatus, 

The combination of Bender and Levin does not explicitly disclose the following limitations. However, Patton is related to assigning a disposable identifier to a user to create a handle for the user as they participate in the chat room. (¶ 0019) 
wherein the unique messenger ID comprises a combination of a unique ID assigned to the user (¶ 0019: discloses the platform pseudo-randomly assigns an identifier to the user) and a unique alphanumeric code associated with a mobile device of the user (¶ 0019: discloses the platform assigns the device a user input identity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Bender and Levin, to include wherein the unique messenger ID comprises a combination of a unique ID assigned to the user and a unique alphanumeric code associated with a mobile device of the user, as disclosed by Patton to achieve the claimed invention.  As disclosed in Patton, the motivation for the combination would have been create local anonymity to enable users to participate in a local messaging platform. (¶ 0011)

Response to Arguments
15.   Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. 
Applicant argues “As will be discussed in detail below, Applicants submit that the present claims as a whole are not directed to certain methods of organizing human activity. Rather, the steps of the claims are directed to a novel and unconventional approach for secure and anonymous two-way communication between, for example, a server and a user device. This is outside the scope of being simply directed to certain methods of organizing human activity. The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive because the remarks merely rely upon novelty which does not change the analysis issued in the previous Office Action.  The Examiner asserts MPEP 2106.05(I) discusses as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). For these reasons, the rejections under prong one of the analysis are maintained. 

Applicant further argues “For instance, the present claims recite, for example, that a server creates "a record to identify a user of an application [running on a user device] for reporting at least one incident of illegal, unethical, harmful or other inappropriate conduct," stores "the record in a database," receives "a universal code from the user device," uses the universal code to generate and assign "a unique code used to anonymously identify a user that is submitting a report of the at least one incident, or a unique messenger ID for use by the user to anonymously send and receive real-time messages via a secure, anonymous, and two-way communication session," links "in the database, at least one of the unique code or unique messenger ID with the user," and initiates "the secure, anonymous, and two-way communication session between the user and an administrator of the server." Furthermore, the claims recite that the communication session is initiated "using only the unique code or the unique messenger ID and without information indicating an identity of the user," and when a new communication session is initiated, a unique conversation ID is assigned to identify the communication session" and "a message sent using the communication session is encrypted and stored in the database." Applicants submit that a server creating a record to anonymously identify a user and to initiate a secure and anonymous communication session with the user device, along with the various other limitations of the claims outlined above, constitute improvements to computer functionality and are not generic computer functions. For example, as a result of the claim steps, the server is able to securely and anonymously communicate with a user device, where the secure and anonymous communication can be used to receive reports of illegal or harmful incidents. However, give then various claim limitations discussed above, the claims are not just directed to managing user reporting of at least one incident of illegal, unethical, harmful or other inappropriate conduct and initiating a secure, anonymous, and two-way communication session between the user and an administrator.”  The Examiner respectfully disagrees.  

As previously explained in the Non-Final Office Action, the specification in [¶ 0031] describes the term "server" may refer to [a computer or device on a network that manages network resources and may be any type of server, such as a web server, local service acting as a server which saves content such as web pages or images, e-mails, etc. locally, a remote cache server such as a dedicated network server, etc.]. 
Indeed, the server is an additional claim limitation that amounts only to the use of generic hardware to carry out the abstract idea. Although, the server may be used to securely and anonymously communicate with a user device where the secure and anonymous communication can be used to receive reports of illegal or harmful incidents these limitations are insufficient to integrate the recited judicial exception into a practical application and are merely an attempt to limit the claimed invention to a particular field of use or technological environment. For these reasons, the rejections under 101 are being maintained.

Applicant further argues “In addition, example embodiments of the claimed invention, convert the user device, such as a smartphone or computer, into a safety device that is capable of securely and anonymously communication incidents of an illegal, unethical, or harmful nature. As such, Applicants respectfully assert that the claims are directed to an improvement in computer functionality.”  The Examiner respectfully disagrees.
	The Examiner finds the remarks unpersuasive and asserts a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. 
In the instant case the remarks indicate the user device is converted to a safety device which is insufficient to integrate the recited judicial exception into a practical application.  As previously explained in the Non-Final Office Action, the additional element of a user device is being used in its ordinary capacity (i.e., the user device is used to receive a universal code and communicate with an administrator). In other words, the claim invokes the user device merely as a tool to execute the abstract idea. For these reasons, the Examiner maintains the rejections under prong-two of the analysis.

Applicant further argues “Applicants note that the claim steps transform the server, computer or smartphone into special purpose machines that improve computer functionality. Applicant respectfully submits that the Federal Circuit in Enfish LLC v. Microsoft Corp. stressed that claims directed to improvements in computer-related technology are not abstract under part 1 of the Mayo test (See Enfish, No. 2015-1244, slip op. at 11). Upon review of the specification of the underlying patent, the court in Enfish indicated that the "claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements" (See Enfish, No. 2015-1244, slip op. at 15). The claims of the application at hand are directed to specific ways for a server to create a record to anonymously identify a user of a device and to initiate a secure, anonymous, and two-way communication session between the user device and the server. Thus, example embodiments provide several improvements in computer-related technology. Applicants therefore respectfully submit that the claims are not directed to an abstract idea, such as certain methods of organizing human activity.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the Applicant’s discussion points above remain insufficient and do not remove the claims from the realm of abstract ideas.  The additional elements including the server and user device have been addressed with respect to MPEP 2106.05 (a) and MPEP 2106.05 (f). At best, the limitations of “secure” and “anonymous” are an attempt to limit the claimed invention to a particular field of use or technological environment.  The Examiner has concluded the focus of the claims is on protecting the identity of a user of a report and establishing a communication session with an administrator while keeping the identity of the user of the report anonymous falls within the certain methods of organizing human activity because the limitations describe how a user submits an incident report and establishes a communication session with an administrator while remaining anonymous encompasses managing personal behavior or relationships, or interactions between people and does not reflect improvements to the functioning of the computer or any related computer technology. 

Applicant further argues “Furthermore, as held by the Federal Circuit in DDR Holdings (DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)), specific technological modifications that solve a problem or improve the functioning of a known system generally produce patent-eligible subject matter. Specifically, the court in DDR Holdings upheld the patent eligibility of claims necessarily rooted in computer technology that overcome a problem specifically arising in the realm of computer networks. As in DDR Holdings, the present claims are not abstract at least because they are directed to a method and apparatus that overcome problems exhibited in anonymous communications including in wireless communications systems.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains claims 1, 7, and 13 do not overcome a problem unique to the Internet as was the case in DDR Holdings.  As previous explained in the Non-Final Office Action, limiting the claimed invention to anonymous communication including in wireless communications systems amounts to merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself as discussed in MPEP 2106.05 (h).  For these reasons the Applicant’s remarks with respect to the DDR Holdings court decision are insufficient.

Applicant further argues “The present claims integrate an alleged judicial exception into a practical application of an exception since they are "directed to a specific implementation of a solution to a problem in the software arts" (Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016); see also DDR Holding, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)). For example, by initiating a secure, anonymous and two-way communication session between the user and server using only a unique messenger ID and without information indicating an identity of the user, the present claims are not directed to an abstract idea for reasons similar to those described in Enfish ("Software can make non-abstract improvements to computer technology just as hardware improvements can." see Enfish, 822 F.3d at 1335). In this case, the solution provided by the present claims is a specific improvement to computer capabilities. The present claims provide benefits by altering the paradigm when it comes to a computer-implemented secure, anonymous and two-way communication. According to the present claims, the invention includes, after the server creating a record to identify a user of an application and assigning a unique code or ID, the server may initiate the secure, anonymous and two-way communication session using the unique code or ID. The present claims focus not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement limited to an inventive, technical means of achieving the result. Thus, Applicants respectfully submit that the present claims provide specific improvements in computer-related technology, and that the rejection under 35 U.S.C. § 101 should be withdrawn.”  The Examiner respectfully disagrees.
The Examiner is not persuaded by Applicants’ argument that the claims are analogous to those in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). The claims differ from those found patent eligible in Enfish, where the claims were “specifically directed to a self-referential table for a computer database.” Enfish, 822 F.3d at 1337. The claims, thus, were “directed to a specific improvement to the way 

Applicant further argues “Since such support is absent from the Office Action's assertion that the claimed elements are "routine" and/or "conventional", it is respectfully submitted that the elements of the present claims prior to the filing of the present application are not well-understood, routine or conventional. Therefore, it is further submitted that when evaluated individually and in combination, the elements of the claims do indeed amount to significantly more than the judicial exception under Step 2B of Alice. According to MPEP § 2106.07(a), a § 101 rejection "should identify any additional elements (specifically point to claim features/limitations/steps) recited in the claim beyond the identified judicial exception; and explain the reason(s) that the additional elements taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception identified in Step 2A." Thus, Applicants respectfully submit that the analysis under Step 2B was incomplete because it did not give consideration as to how the additional elements of the present claims were considered in combination, and that the rejection under 35 U.S.C. § 101 should be withdrawn.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the Non-Final Office Action references the court decisions from MPEP 2106.05(d)(ii) including citing 

With Respect to Rejections Under 35 USC 103

Applicant argues “Applicants respectfully submit that Bender and Levin, whether considered individually or combined, fail to disclose or suggest all of the elements of the present claims. For example, the combination of Bender and Levin does not disclose or suggest, at least, "receiving a universal code from the user device, wherein the creating of the record further comprises using the universal code to generate and assign, to the user, at least one of: a unique code used to anonymously identify a user that is submitting a report of the at least one incident, or a unique messenger ID for use by the user to anonymously send and receive real-time messages via a secure, anonymous, and two-way communication session; linking, in the database, at least one of the unique code or unique messenger ID with the user; and.. .wherein a message sent using the communication session is encrypted and stored in the database," as recited in claim 1 and the similar limitations recited in claims 7 and 13. Bender discloses that once a message submitter has submitted an alert, they will receive a notification note and confirmation from the system. The system will also generate a unique identifier that can be used when contacting the school via telephone or other transmission method in order to reference the message that was submitted without revealing the submitter's identity. See Bender, column 15. Accordingly, Bender merely discloses that its system generates a unique identifier that can be used when contacting the school. However, Bender does not disclose or suggest that a universal code is received from the user device, and that universal code is used to generate and assign the unique identifier or unique messenger ID. Moreover, Bender does not disclose or suggest linking, in the database, at least one of the unique code or unique  
messenger ID with the user, and that a message sent using the communication session is encrypted and stored in the database.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the remarks do not address the unique code identifier previously cited in the Non-Final Office Action.  The Examiner contends the reason to look to the Bender reference is because it teaches in at least col. 18:9-30: that the submitter can enter the login screen of the application information including a unique code identifier.  The unique code identifier functions for use in identifying the community and acts as a location finder to quickly identify which community the anonymous submitter wants to communicate with or is located in or near.  As taught by the Bender reference the unique code identifier serves as a universal code as claimed to quickly identify which community the anonymous submitter wants to communicate with or is located in or near. In addition, the Bender reference teaches in at least col. 15:2-9 the system generates a unique identifier after the user has entered the unique code identifier and submitted the request.  The unique identifier can be used in contacting the school or any other transmission. In addition, the Bender storing information in the database such as data identity, unique identifiers and other information and in at least cols. 18-19:63-5: teaches the database enables encryption of the identity and content data and generates a content unique identifier for the submitter so that it is anonymously sent to the intended recipients. As such, the Bender reference evidences that it was well-established in the art to automatically encrypt a message submitted to a school administrator in order to maintain the submitter’s anonymity. The cited sections of the Bender reference meets the limitations of the claim contrary to Applicants’ remarks because the features relied upon were known in the art and are implemented in the same manner in the cited reference to allow a user to anonymously communicate with an administrator.

Applicant further argues “As outlined above, Levin was cited in the Office Action as allegedly disclosing that, when initiating a new communication session, the method includes assigning a unique conversation ID to identify the communication session. However, Levin does not disclose or suggest receiving a universal code from the user device, using the universal code to generate and assign the unique identifier or unique messenger ID, linking, in the database, at least one of the unique code or unique messenger ID with the user, and encrypting and storing a message sent using the communication session in the database. Therefore, the combination of Bender and Levin does not disclose or suggest, at least, "receiving a universal code from the user device, wherein the creating of the record further comprises using the universal code to generate and assign, to the user, at least one of: a unique code used to anonymously identify a user that is submitting a report of the at least one incident, or a unique messenger ID for use by the user to anonymously send and receive real-time messages via a secure, anonymous, and two-way communication session; linking, in the database, at least one of the unique code or unique messenger ID with the user; and.. .wherein a message sent using the communication session is encrypted and stored in the database," as recited in claim 1 and the similar limitations recited in claims 7 and 13. Applicants therefore respectfully request that the rejection of claims 1, 7 and 13 be withdrawn and the claims be allowed.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts the Examiner relied upon the primary Bender reference to teach the recited limitations as explained above.  The remarks do not address the cited art from the Levin reference. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 
Applicant further argues “Claims 2-3, 5, 8, 9, and 11 are dependent upon claims 1 and 7, respectively. As such, claims 2-3, 5, 8, 9, and 11 should also be allowed for at least their dependence upon claims 1 and 7, and for the specific limitations recited therein.  Claims 3 and 9 are dependent upon claims 1 and 7, respectively. As discussed above, the combination of Bender and Levin does not disclose or suggest all of the elements of claims 1 and 7, respectively. In addition, Patton does not cure the deficiencies in Bender and Levin because Patton also fails to disclose or suggest "receiving a universal code from the user device, wherein the creating of the record further comprises using the universal code to generate and assign, to the user, at least one of: a unique code used to anonymously identify a user that is submitting a report of the at least one incident, or a unique messenger ID for use by the user to anonymously send and receive real-time messages via a secure, anonymous, and two-way communication session; linking, in the database, at least one of the unique code or unique messenger ID with the user; and...wherein a message sent using the communication session is encrypted and stored in the database." Thus, the combination of Bender, Levin and Patton fails to disclose or suggest all of the elements of claims 3 and 9. Additionally, claims 3 and 9 should be allowed for at least their dependence upon claims 1 and 7, and for the specific limitations recited therein.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts the Examiner relied upon the primary Bender reference to teach the recited limitations as explained above.  The remarks do not address the cited art from the Patton reference. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number: 2014/0258421, Pub. Date: Sep. 11, 2014, Inventor: Paul J. Langhorst, Abstract: A system and method for allowing two-way anonymous communication. A message is received by the system, and a unique user ID is created and associated with the sender's contact information. The message if forwarded to the appropriate administrative user, along with the user ID but not the sender's contact information. A response from the administrative user may then be routed back to the sender by matching the user ID associated with the response with the contact information associated with that user ID. Thus, communication with possible without the parties knowing the identity of the other party.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629